                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,                 CRIMINAL NO. 16-20460

                  Plaintiff,              HON. MARK A. GOLDSMITH
v.

D-1 EDWIN MILLS,

               Defendant.
_____________________________/

                 ORDER GRANTING LEAVE TO FILE
               EXHIBITS IN THE TRADITIONAL MANNER

      Upon the Court’s consideration of the government’s Ex Parte Motion for

Leave to File Exhibits in the Traditional Manner, leave to file exhibits in the

traditional manner is hereby GRANTED.

      SO ORDERED.

Dated: August 28, 2019              s/Mark A. Goldsmith
      Detroit, Michigan                  MARK A. GOLDSMITH
                                         United States District Judge




                                      1
